         CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 1 of 39



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MINNESOTA

Bradley A. Hoyt, The Village LLC, a             Case No. 0:18-cv-02434-PSJ-ECW
Minnesota Limited Liability Company,

                                Plaintiffs,

v.                                               MEMORANDUM OF LAW IN
                                              SUPPORT OF DEFENDANTS CITY OF
The City of St. Anthony Village, Mark           ST. ANTHONY VILLAGE, MARK
Casey, Jerry Faust, Breanne Rothstein,           CASEY, AND JERRY FAUST’S
WSB & Associates, Inc., a Minnesota            MOTION FOR JUDGMENT ON THE
corporation, Stacie Kvilvang, Jay R.                    PLEADINGS
Lindgren, and Ehlers & Associates, Inc.,
a Minnesota Corporation,

                              Defendants.


                                  INTRODUCTION

          In June 2016, The Village LLC (“The Village”) acquired land at 2501 Lowry

Avenue (“the Property”) in the City of St. Anthony Village (“The City”).1 The Village

later submitted two consecutive development applications for the Property, the




     1
     Although Plaintiffs allege that “The Village entered into a purchase agreement
to buy the property” (Am. Compl. ¶ 31), an allegation taken as true for purposes of
this motion, the Minnesota Court of Appeals has recognized that the purchase
agreement was between a non-party to this suit, Continental Property Group LLC,
and the site’s prior owner. Aeon v. Lowry Grove P'ship, LLP, No. A16-1755, 2017 WL
1861780, at *1 n.1 (Minn. App. May 8, 2017).
       CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 2 of 39



second of which the City approved.2 Instead of starting construction, Plaintiffs

started a lawsuit.

        Plaintiffs’ claims lack merit and should be dismissed. Plaintiffs’ federal

claims are simply not supported by the pleaded allegations. Plaintiffs allege that

Defendants deprived Plaintiffs of equal protection, without ever disputing the

rationality of the City’s actions or alleging that a party similarly situated in all

relevant respects received favorable treatment. Plaintiffs also allege that

defendants violated the Fair Housing Act (“FHA”), but fail to plead essential facts.

Although Plaintiffs closed the manufactured home park located on the Property

and the City approved The Village’s application to build 430 housing units there,

the Amended Complaint’s disparate-impact analysis focuses on the alleged impact

of Plaintiffs closing the park and completely ignores the City Council’s approvals.

        Plaintiffs’ state law fraud and conspiracy claims are similarly devoid of merit.

Plaintiffs claim to have relied on positive but false statements by two or three

individuals related to the outcome of future decisions that are delegated by statute

to the City Council. Minnesota law makes such reliance unreasonable as a matter

of law. Moreover, if any person should know that, it is Bradley Hoyt. The

Minnesota Court of Appeals has rejected similar reliance-based claims brought by

   2
     The City Council’s resolution of approval, which was barely mentioned in the
Amended Complaint, is Exhibit B to the City, Mark Casey, and Jerry Faust’s (the
“City Defendants”) Answer to the Amended Complaint.



                                            2
     CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 3 of 39



Hoyt, recognizing that such an “experienced real-estate developer and investor”

cannot reasonably rely on non-final statements to his detriment. Hoyt v. Piper

Jaffray & Co., No. A07-1737, 2008 WL 3289722, at *2-3 (Minn. App. Aug. 12,

2008). Without a valid tort claim, Plaintiffs have no civil conspiracy claim.

      Since Plaintiffs’ federal and state claims fail as a matter of law, this case

should be dismissed with prejudice.

                             FACTUAL BACKGROUND

      Plaintiffs claim that Defendants conspired to induce Plaintiffs to purchase

the Property, and then conspired to ensure that Plaintiffs could not develop the

Property. The City Defendants intend to vigorously contest these allegations. But

even if accepted as true, Plaintiffs’ allegations and public documents demonstrate

the flaws in that narrative. Plaintiffs began speaking with some of the Defendants

about the potential development only after signing a letter of intent to purchase

the Property. They requested the City Council to approve the most discretionary

kinds of approvals. And, crucially, the City ultimately approved Plaintiffs’ second

development application. This more complete factual narrative shows the extent

to which Plaintiffs’ claims lack merit.

I.    The Village purchases the Property before obtaining development
      approvals from the City Council.

      In June 2016, the Property was occupied by a manufactured home park.

(Am. Compl. ¶ 16.) Although zoned as Single Family Residential, the City’s 2008



                                          3
       CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 4 of 39



Comprehensive Plan had reguided the Property as High Density Residential.

(Answer, Ex. B, Resolution 18-030 [Doc. #17-2].)3

        Plaintiffs allege that the City “sought to fraudulently induce a developer” to

close the park. (Am. Compl. ¶ 24.) The first alleged inducement-related

interaction between Plaintiffs and any Defendant concerning the Property

occurred on February 1, 2016. (Id. ¶¶ 28-29.) By this time, however, Plaintiffs or

their alleged predecessors in interest had already engaged in months of

negotiations with the Property’s owner and signed a letter of intent to purchase

the Property. (Id. ¶ 27.) Neither a City Council Member nor the Mayor was

allegedly present at this February 1 meeting. Instead, the sole City attendees at this

meeting were City Manager Mark Casey and City Planner Breanne Rothstein. (Id.

¶ 28.) Similar meetings between representatives of The Village, Casey, and

Rothstein allegedly occurred over the next few months. (Id. ¶ 30.)

        On April 27, 2016, The Village entered into a valid and binding agreement to

purchase the Property (id. ¶ 31), and on June 13, 2016, The Village purchased the

Property (id. ¶ 50).




   3
    The Comprehensive Plan is the City’s “guiding document, approved in 2008,
and reviewed in accordance with State Statute by the Metropolitan Council.”
(Answer, Ex. B, Resolution 18-030 [Doc. #17-2].)



                                           4
      CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 5 of 39



II.    The Village submits an initial sketch plan of its proposed
       development.

       After purchasing the Property, The Village provided the City with a sketch

plan of a development project. (Am. Compl. ¶ 35.) A sketch plan is “considered a

partial, incomplete application prior to formal submittal of the complete

application and schedule of hearings,” presented by a planned unit development

(“PUD”) applicant. City Code § 152.209(B); see also id. § 152.201 (defining “sketch

plan”). The sketch plan had a proposed density of 54 units per acre. (Am. Compl.

¶¶ 35, 45, 55.)

       Rothstein used this sketch plan to prepare an Environmental Assessment

Worksheet (“EAW”) for the development project. After the EAW process

concluded (see id. ¶ 38), The Village and City addressed environmental

contamination on the Property. The City Council adopted Resolution 17-037,

approving grant applications for an environmental cleanup. (Affidavit of John M.

Baker in Support of Defendants City of St. Anthony Village, Mark Casey, and Jerry

Faust’s Motion for Judgment on the Pleadings (hereinafter “Baker Aff.”), Ex. 1,

Resolution 17-037.) That resolution states that the City “had not yet received, or

acted, on development applications” for the Property, and that the City “reserves

all right to approve, deny, or modify any such applications.” (Id.)




                                          5
       CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 6 of 39



III.    The Village submits a first development application, which includes
        requests to amend the City’s Comprehensive Plan.

        In early May 2017, Plaintiffs received written notification of the formal

development application requirements. (Am. Compl. ¶ 47.) This included notice

that any proposed density greater than 40 units per acre would require an

amendment to the City’s Comprehensive Plan. (Id.)

        Based on community responses to the sketch plan, The Village “determined

it needed to acquire” a neighboring property located at 2401 Lowry Ave (the

“Bremer Property”) to make the project viable. (Id. ¶¶ 46, 65.) In July 2018, The

Village submitted preliminary development applications for both the Property and

the Bremer Property (“first development application”). (Id. ¶ 65.) In its

applications, The Village sought rezoning and comprehensive plan amendments to

accommodate its proposed density and to change the guiding for the Bremer

Property from Commercial to High Density Residential. (Baker Aff., Ex. 2,

Resolution 17-070.)

        In October 2017, the City Council adopted Resolution 17-070, denying The

Village’s first development application. (Am. Compl. ¶ 70; Baker Aff., Ex. 2,

Resolution 17-070.) The resolution gave numerous reasons for the denial. Among

others, the resolution explained that the proposal—which included a proposed

density greater than 40 units per acre—did “not provide adequate light, air, and

access to property.” (Baker Aff., Ex. 2, Resolution 17-070.) Further, the proposal



                                        6
      CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 7 of 39



did   “not   prevent   overcrowding    of       land   and   undue   concentration   of

structures.” (Id.)

       Resolution 17-070 also stated that a lower-density project would more likely

achieve numerous public values, including:

          • Less impact to the northern alley in terms of access and setbacks;
            ...
          • Better opportunities for green space and tree preservation within the
            development;
            ...
          • Height of buildings which is more consistent with surrounding land
            uses . . . . [; and]
          • . . . the development of affordable housing at densities consistent with
            the Comprehensive Plan.

(Id.) Armed with this information, The Village prepared a second—successful—

development application.

IV.    The Village submits a second development application that the City
       approves.

       By omission, the Amended Complaint manufactures the impression that the

City never approved any of Plaintiffs’ applications, thereby “destroying Plaintiffs’

property rights to develop Plaintiff’s [sic] real estate” in the City. (Am. Compl.

¶ 99.) While the Amended Complaint includes a cryptic reference to the project

being “drawn pursuant to the instruction of Faust, Rothstein and the

councilmembers” in the Spring of 2018 (id. ¶ 80), it neglects to mention that The

Village submitted and the City Council approved a PUD rezoning application.




                                            7
       CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 8 of 39



        On January 26, 2018, Plaintiffs submitted a second Rezoning Request and

PUD Preliminary Development Plan for the Property (“second development

application”). (See Answer, Ex. A, Statement in Support of PUD Application

(“Statement in Support”) [Doc. #17-1].)4 This second development application

included a maximum density of 28 units per acre. (Id.) The City’s Planning

Commission held a public hearing on the second development application in

February 2018, and recommended its approval. (Answer, Ex. B, Resolution 18-030

[Doc. #17-2].)

        On March 27, 2018, the City Council considered the application. Linc

Wilson of Kaas Wilson Architects spoke at length on behalf of the project. (Baker

Aff, Ex. 3, 3-27-2018 St. Anthony City Council Meeting transcript at 2.) Wilson

explained that the previous application “had many faults”—specifically mentioning

that it had a “density of 40 units per acre, it was too tall, it was too close to the

edge.” (Id. at 5.) He went on to explain that the second development application

included numerous changes, including a change in density to 28 units per acre.

(Id.) After hearing from others and publicly deliberating about the application, the

City Council adopted Resolution 18-030, approving The Village’s second




   4
     The Bremer purchase agreement expired before The Village submitted the
second application, so Plaintiffs no longer proposed to develop the Bremer
Property. (Answer, Ex. A, Statement in Support at 2 [Doc. #17-1].)



                                         8
       CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 9 of 39



development application. (Answer, Ex. B, Resolution 18-030 [Doc. #17-2]; Baker

Aff., Ex. 4, 3-27-18 City Council Regular Meeting Minutes.)

        The Village also sought Tax Increment Financing (“TIF”) for its project.

Plaintiffs allege that they received representations regarding TIF from individuals

working with the City, rather than from the City Council itself. (See, e.g., Am.

Compl. ¶ 77.)5 In May 2018, the City included on the agenda for a City Council

work session (where no votes are taken) The Village’s TIF request. (Baker Aff.,

Ex. 5, 5-29-18 Work Session Agenda.) In advance of that meeting, the City

published a packet that included a memo from Stacie Kvilvang to Casey regarding

TIF. The memo observed that, among other things, the “projects could be

developed without any TIF assistance from the City.” (Am. Compl. ¶ 81); see Minn.

Stat. § 469.175, subd. 3(b)(2)(i) (explaining that TIF is appropriate only if “the

proposed development or redevelopment would not reasonably be expected to

occur solely through private investment”).

        In the work session, The Village’s TIF request was discussed with

representatives of The Village, Kvilvang, and a consultant for The Village. (Answer,

Ex. C, 5-29-18 City Council Work Session Minutes [Doc. #17-3].) In response to The


   5
     Although Amended Complaint ¶ 80 could be misunderstood to suggest that
the City Council’s unreferenced PUD approval was “conditioned upon the granting
of full TIF benefit,” the actual resolution shows that it imposed no such condition.
(Answer, Ex. B, Resolution 18-030 [Doc. #17-2].)



                                         9
       CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 10 of 39



Village’s “question on next steps, [The City Attorney] stated the applicant [could]

withdraw [it]s request or formally request action from the [City] [C]ouncil.” (Id.)

Plaintiffs did neither—but instead brought this suit.6

                                       ARGUMENT

         Each of Plaintiffs’ causes of action fails as a matter of law. Plaintiffs’ claims

against the City Defendants should accordingly be dismissed.

                                   Standard of Review

         Judgment on the pleadings should be granted “where no material issue of

fact remains to be resolved and the movant is entitled to judgment as a matter of

law.” Clemons v. Crawford, 585 F.3d 1119, 1124 (8th Cir. 2009) (quotation marks

omitted); see Fed. R. Civ. P. 12(c). In evaluating one of those pleadings—the

Amended Complaint—the court uses the same standard as it does for a motion to

dismiss for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).

Ellis v. City of Minneapolis, 860 F.3d 1106, 1110 (8th Cir. 2017). A complaint must

include “sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).




   6
    For this reason, any claims based on the requested TIF are not yet ripe. See
Missouri Soybean Ass’n v. E.P.A., 289 F.3d 509, 512 (8th Cir. 2002).



                                             10
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 11 of 39



      When ruling on a motion to dismiss, the court must “‘accept as true the

well-pleaded allegations’” in the complaint, and “draw all reasonable inferences in

favor of plaintiffs.” Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1074-75 (8th Cir.

2016) (quoting Varga v. U.S. Bank Nat’l Ass’n, 764 F.3d 833, 836 (8th Cir. 2014)).

The court need not, however, accept as true wholly conclusory allegations.

Mickelson v. Cty. of Ramsey, 823 F.3d 918, 923 (8th Cir. 2016). A complaint that

merely “offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of

a cause of action’” is therefore insufficient. Ellis, 860 F.3d at 1110 (quoting Iqbal,

556 U.S. at 678). If these insufficiencies cannot be cured by amendment, then the

complaint should be dismissed with prejudice. See Beck v. LaFleur, 257 F.3d 764,

766 (8th Cir. 2001).

      A court ordinarily does not consider matters outside the pleadings when

ruling on a motion to dismiss. See Fed. R. Civ. P. 12(d). However, the court may

consider “materials that are part of the public record.” Porous Media Corp. v. Pall

Corp., 186 F.3d 1077, 1079 (8th Cir. 1999) (quotation marks omitted); see also

Missourians for Fiscal Accountability v. Klahr, 830 F.3d 789, 793 (8th Cir. 2016)

(noting “the authority of a court to take judicial notice of government websites”).

The court also may consider “materials that do not contradict the complaint, or

materials that are ‘necessarily embraced by the pleadings.’” Noble Sys. Corp. v.




                                          11
     CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 12 of 39



Alorica Cent., LLC, 543 F.3d 978, 982 (8th Cir. 2008) (quoting Porous Media Corp.,

186 F.3d at 1079).

       Here, Plaintiffs’ allegations in the Amended Complaint, the three public

records attached to the City Defendants’ Answer to it, and several other key public

records establish that Plaintiffs’ 42 U.S.C. § 1983 equal-protection claim, FHA

claim, and state law fraud and conspiracy claims should be dismissed with

prejudice.

I.     Plaintiffs’ equal-protection claim fails as a matter of law.

       Plaintiffs allege that the City violated 42 U.S.C. § 1983 by depriving Plaintiffs

of their “equal protection rights secured by the Fourteenth Amendment to the

United States Constitution.” (Am. Compl. ¶ 102.) The Equal Protection Clause

“does not guarantee that all persons must be dealt with in an identical manner,”

but instead “simply keeps governmental decisionmakers from treating differently

persons who are in all relevant aspects alike.” Walker v. Hartford Life & Accident

Ins. Co., 831 F.3d 968, 976 (8th Cir. 2016) (quotation marks omitted). A state actor

may accordingly “treat dissimilarly situated people dissimilarly without running

afoul of the protections afforded by the clause.” Habhab v. Hon, 536 F.3d 963, 967

(8th Cir. 2008) (quotation marks omitted).

       In response to a properly pleaded equal-protection claim, courts must

determine which level of scrutiny applies to the challenged state action. State

action is reviewed under strict scrutiny only if it “burdens a fundamental right,

                                           12
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 13 of 39



targets a suspect class, or has a disparate impact on a protected class and was

motivated by a discriminatory intent.” New Doe Child #1 v. United States, 901 F.3d

1015, 1027 (8th Cir. 2018). Otherwise, state action is subject to the “highly

deferential” rational basis review. DeCrow v. N.D. Workforce Safety & Ins. Fund,

864 F.3d 989, 992 (8th Cir. 2017) (quotation marks omitted). Under that review,

the challenged state action will be upheld unless it “was not rationally related to a

legitimate government objective.” Koscielski v. City of Minneapolis, 435 F.3d 898,

901 (8th Cir. 2006).

      As explained below, Plaintiffs’ Equal Protection Clause claim is a throwback

to the era when conclusory pleading was sufficient to defeat a Rule 12 motion and

to earn a federal forum for a garden-variety state court dispute. (See Am. Compl.

¶¶ 72, 102.) Making matters worse, instead of pleading facts with the established

constitutional standards in mind, Plaintiffs have strung together assorted

adjectives borrowed from doctrines outside of the governing equal-protection

standards—“arbitrary and capricious,” “pretext,” uneven application, and “personal

animus.” (Id. ¶ 72.) As a result, Plaintiffs’ Amended Complaint fails to state an

equal-protection claim.

      A.     Plaintiffs failed to allege the requisite comparator.

      Plaintiffs claim that the denial of their first development application was

arbitrary and capricious because the City’s stated reasons were not applied evenly

to similarly situated developments. (Am. Compl. ¶ 72.) But Plaintiffs stop far short

                                         13
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 14 of 39



of pleading facts showing that they were treated differently than persons “who are

in all relevant aspects alike.” Walker, 831 F.3d at 976 (emphasis added) (quotation

marks omitted); see also Robbins v. Becker, 794 F.3d 988, 996 (8th Cir. 2015). The

Eighth Circuit and this Court routinely dismiss equal-protection claims for failure

to adequately plead that a person similarly situated in all relevant respects received

differential treatment. See, e.g., In re Kemp, 895 F.3d 900, 909-10 (8th Cir. 2018);

Hager v. Arkansas Dep't of Health, 735 F.3d 1009, 1015 (8th Cir. 2013); L.L. Nelson

Enters., Inc. v. Cty. of St. Louis, Mo., 673 F.3d 799, 807 (8th Cir. 2012); Greene v.

Gassman, No. 11-CV-0618 (PJS/TNL), 2012 WL 748374, at *5 (D. Minn. Mar. 6,

2012) (“This [equal protection] claim fails because [the plaintiff] has not alleged

that he is similarly situated in every material respect to the white males with

whom he is comparing himself.”), aff'd 489 Fed. App'x 997 (8th Cir. 2012).

      In the land-use context, one function served by this requirement is to

relegate to state court disputes about whether dissimilar entities are dissimilar

enough to warrant different treatment. See, e.g., Koscielski v. City of Minneapolis,

393 F. Supp. 2d 811, 814-15 (D. Minn. 2005) (relying on this requirement to reject

equal-protection claim that city’s restrictions on gun dealership locations were

more restrictive than on any other business), aff'd 435 F.3d 898 (8th Cir. 2006);

Caswell v. City of Bloomington, 430 F. Supp. 2d 907, 913 (D. Minn. 2006) (relying

on this element to reject equal-protection challenge to zoning ordinance’s




                                          14
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 15 of 39



treatment of plaintiff’s property differently than others where identical risks were

present), aff'd 214 Fed. App'x 634 (8th Cir. 2007). Since Plaintiffs’ Amended

Complaint fails to even recognize this essential requirement, Plaintiffs’ equal-

protection claim should be dismissed.

      B.     The City’s denial of the first development application was
             rationally related to legitimate government objectives.

      Even if Plaintiffs were able to identify a development similarly situated in all

relevant respects that received more favorable treatment, the challenged state

action is supported by adequate rationale.

      The challenged state action neither targets a suspect class nor burdens a

fundamental right. Such facially neutral state action “is reviewed under strict

scrutiny only if it can be proved that the law was motivated by a racial purpose or

object, or . . . is unexplainable on grounds other than race.” Friends of Lake View

Sch. Dist. Inc. No. 25 of Phillips Cty. v. Beebe, 578 F.3d 753, 761 (8th Cir. 2009)

(quotation marks omitted). This requires a showing that the decisionmaker

“selected or reaffirmed a particular course of action at least in part ‘because of,’ not

merely ‘in spite of,’ its adverse effects upon an identifiable group.” Pers. Adm'r of

Mass. v. Feeney, 442 U.S. 256, 279 (1979).

      Plaintiffs failed to plausibly allege an intent to discriminate. Plaintiffs

alleged a disparate impact on diverse residents of the mobile home park, but such

a disparate impact “does not establish discriminatory purpose, even if the [City]



                                           15
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 16 of 39



was aware of the likely impact.” See Shiraz Hookah, LLC v. City of Minneapolis, No.

11-CV-2044 (PJS/JJK), 2011 WL 6950483, at *5 (D. Minn. Dec. 30, 2011). And

Plaintiffs’ few allegations regarding discriminatory intent are impermissibly

conclusory. For example, Plaintiffs allege that “it was the City’s intent to deny

dwellings to persons, namely the residents of the mobile home park, on account of

their income and race/national origin.” (Am. Compl. ¶ 25; see also, e.g., Am.

Compl. ¶ 72.) These are exactly the type of “conclusory allegations” that the Eighth

Circuit has repeatedly found to be insufficient "[t]o state a plausible equal-

protection violation.” See, e.g., In re Kemp, 894 F.3d at 910.

      At most, the challenged state action is subject to the “highly deferential”

rational-basis standard. DeCrow, 864 F.3d at 992. It easily satisfies such review; an

issue that “courts may and often do resolve . . . on motions to dismiss.” Shiraz

Hookah, 2011 WL 6950483, at *5; see also, e.g., Gilmore v. Cty. of Douglas, Neb.,

406 F.3d 935, 937 (8th Cir. 2005) (“[B]ecause all that must be shown is any

reasonably conceivable state of facts that could provide a rational basis for the

classification, it is not necessary to wait for further factual development in order to

conduct a rational basis review on a motion to dismiss.” (internal quotation marks

omitted)).

      To start, the first development application’s proposed density was

inconsistent with the City’s Comprehensive Plan, which “is the city’s guiding




                                          16
      CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 17 of 39



document.” (Baker Aff., Ex. 2, Resolution 17-070.) Moreover, the proposal did “not

provide adequate light, air, and access to property,” did “not prevent overcrowding

of land and undue concentration of structures,” and did not promote “[o]rderly

development and redevelopment.” (Id.) The City also explained that a lower-

density development would be more consistent with numerous public values,

including, “Less impact to the northern alley in terms of access and setbacks; Less

impact to the character of the neighborhood; . . . . [and] Better opportunities for

green space and tree preservation within the development.” (Id.) These

considerations are not only rational, but also track the “required standards” set

forth in the City Code section governing PUD proposals. See City Code § 152.204.

        The Village can hardly say that these explanations are not rationally related

to legitimate objectives. Even its own architect said as much, telling the City

Council that this first proposed development “had many faults,” including a

“density of 40 units per acre,” its height, and its closeness to the property’s edge.

(Baker Aff. Ex. 3, 3-27-2018 St. Anthony City Council Meeting transcript at 5.)

Plaintiffs’ equal-protection claim accordingly fails as a matter of law and should be

dismissed with prejudice.

II.     Plaintiffs’ FHA claims fail as a matter of law.

        Plaintiffs’ second federal cause of action arises under the FHA. Plaintiffs

allege that the City, Casey, and Rothstein engaged in disparate treatment of the

manufactured home park’s low-income, diverse residents. (Am. Compl. ¶¶ 108,

                                          17
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 18 of 39



110.) Plaintiffs further allege that Defendants’ conduct, “flowing from City policy,

also had a disparate impact on the former residents of the mobile home park, a

substantial portion of which were racial minorities.” (Id. ¶ 111.) A plaintiff may

bring either a discriminatory treatment or a disparate impact claim under the

FHA. See Tex. Dep’t of Housing & Community Affairs v. Inclusive Communities

Project, Inc., 135 S. Ct 2507, 2513 (2015) (“Inclusive Communities”). Plaintiffs have

failed properly to allege that the Defendants are liable under either theory.

      A.     The individual defendants are not subject to FHA liability.

      As a preliminary matter, Plaintiffs cannot state an FHA claim against any of

the individual defendants, because those defendants lacked the authority to

deprive housing to Plaintiffs or their potential residents.

      Under the FHA, it is unlawful to “refuse to sell or rent after the making of a

bona fide offer, or to refuse to negotiate for the sale or rental of, or otherwise make

unavailable or deny, a dwelling to any person because of race, color, religion, sex,

familial status, or national origin.” 42 U.S.C. § 3604(a). In order to be liable under

Section 3604, the defendant “must be in a position to directly effectuate the alleged

discrimination.” Meadowbriar Home for Children, Inc. v. Gunn, 81 F.3d 521, 531 (5th

Cir. 1996) (emphasis added); see also, e.g., Tuggles v. City of Antioch, No.

CO8-10914, 2009 WL 10668169, at *18 (N.D. Cal. Oct. 2, 2009) (explaining that

under Section 3604’s plain language, a defendant “must have at least been in a

position of authority as it relates to the rental or sale of housing”).

                                           18
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 19 of 39



         The only Defendant that was in a position to grant or deny The Village’s

development application was the City, acting through the City Council. As

explained below in Section III.A., city managers and planning consultants lack

authority to reguide or rezone property. That power instead resides with a city’s

“governing body”—here, the City Council—as a matter of Minnesota law. See

Minn. Stat. § 462.351 et seq.; see also City Code §152.209(E). Similarly, only the

City’s housing and redevelopment authority in conjunction with the City Council

could establish a TIF district. See Minn. Stat. §§ 469.174-.175. Plaintiffs’ allegations

that individual defendants made statements that influenced Plaintiffs’ conduct are

thus insufficient to state a claim against those individuals, since they were not “in a

position of authority as it relate[d] to the rental or sale of housing.” Tuggles, 2009

WL 10668169, at *18. Plaintiffs’ FHA claim should proceed, if at all, against the City

alone.

         B.    Plaintiffs cannot establish that a City policy caused any alleged
               disparate impact.

         Plaintiffs base their FHA claim, in part, on a disparate-impact theory. (See

Am. Compl. ¶ 111.) The Supreme Court recently held in Texas Department of

Housing & Community Affairs v. Inclusive Communities Project, Inc. that

“disparate-impact claims are cognizable under the Fair Housing Act.” 135 S. Ct. at

2525; see also 24 C.F.R. § 100.500 (setting forth framework for analyzing

disparate-impact liability). This disparate-impact liability is limited, however, by a



                                          19
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 20 of 39



set of “cautionary standards.” Inclusive Communities, 135 S. Ct. at 2524. These

cautionary standards ensure that governmental entities are not “held liable for

racial disparities they did not create.” Id. at 2523.

      To state a disparate-impact claim, a plaintiff must “allege facts at the

pleading stage . . . demonstrating a causal connection [between a defendant’s

policy and a disparity].” Ellis, 860 F.3d at 1111 (emphasis added, other alterations in

original) (quoting Inclusive Communities, 135 S. Ct. at 2523); see also Khan v. City

of Minneapolis, No. 16-cv-3104 (PSJ/DTS), 2018 WL 948796, at *4 (D. Minn.

Feb. 20, 2018), appeal filed. The Supreme Court has correctly recognized this as a

“robust causality requirement.” Inclusive Communities, 135 S. Ct. at 2523. Thus, “a

disparate-impact claim that relies on a statistical disparity must fail if the plaintiff

cannot point to a defendant's policy or policies causing that disparity.” Id. A

defendant may also defeat liability by establishing that any alleged policy was

justified by a “valid interest.” Id. at 2522. The Inclusive Communities pleading

standard is “difficult . . . to meet.” Khan, 2018 WL 948796, at *4. Plaintiffs have not

done so here.

      To start, Plaintiffs have failed to allege facts plausibly supporting a

conclusion that any disparate impact was due to a City policy in the proper legal

meaning of that term, let alone a City policy that resulted in an artificial, arbitrary,

or unnecessary barrier to housing for a protected class. In Inclusive Communities,




                                           20
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 21 of 39



the Supreme Court stated that “a one-time decision may not be a policy at all.” 135

S. Ct. at 2523. The Eighth Circuit and courts in this district repeatedly dismiss

cases in which the plaintiff alleges that their injury flows from isolated conduct.

See Ellis, 860 F.3d at 1113 (rejecting plaintiffs’ “attempt to bootstrap numerous ‘one-

time decision[s]’ together in order to allege the existence of a City policy”

(alteration in original)); Khan, 2018 WL 948796, at *5 (“Kahn’s complaint does not

say anything about ‘management plans,’ nor does it allege the existence of a policy

or practice of forbidding landlords from renting to certain classes of tenants.”);

Azam v. City of Columbia Heights, No. 14-1044 (JRT/BRT), 2016 WL 424966, at *11

(D. Minn. Feb. 3, 2016) (“[A] single decision generally is not an identifiable policy

capable of supporting a disparate impact claim.”), aff’d 865 F.3d 980 (8th

Cir. 2017). Just like the deficient pleadings in Ellis, Khan, and Azam, Plaintiffs’

Amended Complaint lacks any factual allegations plausibly supporting a

conclusion that the allegedly wrongful conduct resulted from a City policy, rather

than, at most, a number of one-time decisions.

      The City’s 2008 Comprehensive Plan may be a policy, but guiding the park

site so as to make it more attractive for private redevelopment cannot constitute a

city policy that resulted in an “artificial, arbitrary, and unnecessary barrier[]” to

housing, as is required to state a disparate-impact claim under the FHA. Inclusive

Communities, 135 S. Ct. at 2524 (emphasis added) (quoting Griggs v. Duke Power




                                          21
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 22 of 39



Co., 401 U.S. 424, 431 (1971)). A barrier is a kind of stick, not a kind of carrot.

Reguiding property in a way that broadens the kinds of rezoning requests that

would be consistent with the Comprehensive Plan does not cause any form of

housing to become prohibited. That is in part because a reguiding is not a

rezoning, and in part because the nonconforming use doctrine provides a

protected legal status for the continuation of prior lawful uses, even after a

rezoning. See SLS P'ship, Apple Valley v. City of Apple Valley, 511 N.W.2d 738, 742

(Minn. 1994) (protecting mobile home park pads under the nonconforming use

doctrine); Minn. Stat. § 462.357, subd. 1e (codifying a general right to continue a

prior lawful use). And in any event, the 2008 reguiding was no barrier to Plaintiffs.

The Village benefitted from the 2008 reguiding, because it enabled The Village to

successfully apply for a development project with 28 units per acre without the

need to ask for a comprehensive plan amendment.

      Further, assuming arguendo that the City’s one-time decision to deny The

Village’s first development application amounts to a “policy,” the publicly available

record shows that that one-time decision was justified. Disparate-impact liability

“is not an instrument to force housing authorities to reorder their policies.”

Inclusive Communities, 135 S. Ct. at 2522. Rather, it “mandates the ‘removal of

artificial, arbitrary, and unnecessary barriers,’” to housing. Id. (quoting Griggs, 401




                                          22
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 23 of 39



U.S. at 431). A defendant may therefore defeat a disparate-impact claim by

providing a “valid interest served by their policies.” Id.

      The facts alleged by Plaintiffs do not plausibly suggest otherwise. Indeed,

Plaintiffs’ disparate impact claim ends after purporting to allege the existence of a

disparate impact, without pleading facts that plausibly support the conclusion that

the City’s denial of the relatively-more-dense project was an artificial, arbitrary, or

unnecessary barrier. This omission appears to be based on the novel and

unprecedented notion that “due to Defendants’ fraud committed against Plaintiffs,

there is no proper justification nor burden shifting available to rebut Plaintiffs’

prima facie case.” (Am. Compl. ¶ 114.) But regardless of Plaintiffs’ motive, Inclusive

Communities and the decisions applying it show that such allegations are essential

to defeat even a Rule 12 motion. See, e.g., Ellis, 860 F.3d at 1112-13. Without an

artificial, arbitrary, or unnecessary barrier created by a city policy, there is no FHA

claim after Inclusive Communities.

      As explained above, the City’s denial of The Village’s first development

application was based on numerous valid interests, including promoting orderly

development consistent with the City’s Comprehensive Plan, providing “adequate

light, air, and access to property,” and “prevent[ing] overcrowding of land and

undue concentration of structures.” (See Baker Aff., Ex. 2, Resolution 17-070.) The

resolution specifically emphasized the ways that the problems arising from a




                                           23
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 24 of 39



density of more than 40 units per acre could be mitigated if the density were

reduced to 25 units per acre. (Id.) These rationale “can hardly be called artificial or

arbitrary.” See Khan, 2018 WL 948796, at *5. To the contrary, these are legitimate

objectives outlined in the City’s zoning code. See City Code § 152.204.

      In other respects, Plaintiffs have not actually alleged a legally actionable

disparate impact caused by a city policy, as is required by the “robust causality

requirement” set forth in Inclusive Communities. The Supreme Court has made

clear that “a disparate-impact claim that relies on a statistical disparity must fail if

the plaintiff cannot point to a defendant's policy or policies causing that disparity.”

Inclusive Communities, 135 S. Ct. at 2523. Thus, a statistical disparity must be

“sufficiently substantial” such that it raises “an inference of causation” between the

alleged wrongful conduct and the alleged disparate impact. See Watson v. Fort

Worth Bank & Tr., 487 U.S. 977, 994-95 (1988) (plurality).

      Focusing on their own decision to close the park, Plaintiffs allege that 26%

of those displaced by the manufactured home park’s closure were Hispanic, and

that Hispanic households comprise less than 4% of households in the City. (Am.

Compl. ¶ 21.) But even if the open and occupied manufactured home park were

treated as the “before” condition, the City has approved The Village’s request to

develop up to 430 housing units in an area previously occupied by, according to

Plaintiffs, 95 households. (See Answer, Ex. A, Statement in Support; Answer, Ex. B,




                                          24
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 25 of 39



Resolution 18-030; Baker Aff., Ex. 6, Resolution 18-035; Am. Compl. ¶ 16.) In other

words, there could be a more than fourfold increase in the number of housing

units on the Property. Plaintiffs’ Amended Complaint provides no explanation for

how even with this increase in the number of housing units, a city policy would

cause a sufficiently substantial impact on persons of a protected class.

      And to the extent that there is a disparity, Plaintiffs are the legal cause of

that disparity—not the City. Proximate cause under the FHA “requires some direct

relation between the injury asserted and the injurious conduct alleged.” Bank of

Am. Corp. v. City of Miami, Fla., 137 S. Ct. 1296, 1306 (2017) (internal quotation

marks omitted)). The general tendency is thus “not to go beyond the first step” in

causation.” Id. (quotation marks omitted). Plaintiffs’ conduct falls within that first

step, not the City’s, because it is Plaintiffs that purchased the Property and decided

to redevelop it, making closure of the manufactured home park necessary. (See

Am. Compl. ¶¶ 24, 53.)

      Plaintiffs can establish neither the policy nor the causation prong of their

disparate impact claim. The claim accordingly fails as a matter of law and should

be dismissed with prejudice.

      C.     Plaintiffs have failed to allege sufficiently the discriminatory
             intent necessary for a disparate-treatment claim.

      Plaintiffs’ disparate-treatment claim likewise fails. When “an actor makes a

decision based on reasons other than a protected category, there is no disparate-



                                         25
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 26 of 39



treatment liability.” Inclusive Communities, 135 S. Ct. at 2521. Accusing the City of

intending to reduce the number of persons of color in the City (Am. Compl. ¶¶ 1,

2, 25), does not suffice under federal pleading standards; at the pleading stage,

Plaintiffs must allege “facts suggesting that individuals protected under the FHA

were treated inconsistently ‘because of’ a protected characteristic.” Ellis, 860 F.3d

at 1112 n.3 (quoting 42 U.S.C. § 3604(a)).

      As explained above, Plaintiffs’ allegations concerning discriminatory intent

are wholly conclusory. Like other pleadings dismissed by this Court, Plaintiffs’

Amended Complaint lacks specific allegations “leading to an inference of

discriminatory intent.” See Azam, 2016 WL 424966, at *7; see also Hayes v. City of

St. Paul, Minn., No. 16-cv-2926 (DWF/SER), 2017 WL 3382060, at *6 (D. Minn.

May 18, 2017) (recommending dismissal of FHA claim because there was “nothing

to suggest that [the] conduct as alleged was driven by discriminatory intent or

animus”), R&R adopted by 2017 WL 3381844 (D. Minn. Aug. 4, 2017). And the

statistical evidence that Plaintiffs rely on to support their disparate-impact claim

does not “give rise to an inference that the [City] discriminated against” Plaintiffs

or the manufactured-home residents “because of their race.” See Boykin v. Fenty,

650 Fed. App’x 42, 44-45 (D.C. Cir. 2016) (per curiam).

      Plaintiffs’ FHA claim should accordingly be dismissed.




                                         26
       CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 27 of 39



III.     Plaintiffs’ fraud-in-the-inducement claims are barred as a matter of
         law.

         Plaintiffs allege, in essence, that they were told by City agents that the City

supported things that the City Council ultimately didn’t approve. They

characterize those statements as fraud in the inducement upon which they

reasonably relied. Under longstanding principles of Minnesota law, Plaintiffs have

no viable claim.7 Discretionary decisions to grant a rezoning or reguiding request,

and to approve TIF, have been delegated by statute to city councils to approve or

deny through their votes, after procedural prerequisites of such a vote. For that

reason, courts applying Minnesota law do not allow a plaintiff to use an earlier

promise or other supposed representation by a city agent as the basis for a

common-law or equitable claim when the city does not deliver on that

representation. See Plymouth Foam Prods. Inc. v. City of Becker, Minn., 944

F. Supp. 781, 785-86 (D. Minn. 1996) (“Plymouth Foam Prods. I”) (claims against

city), aff’d Plymouth Foam Prods. Inc. v. City of Becker, Minn., 120 F.3d 153, 156-57

(8th Cir. 1997) (“Plymouth Foam Prods. II”); see also City of Geneseo, Ill. v. Utilities

   7
     Since Plaintiffs’ state-law claims lack merit and “aris[e] from the same facts” as
Plaintiffs’ federal claims, this Court should exercise supplemental jurisdiction over
those claims and dismiss them with prejudice. See Shultz v. Buchanan, 829 F.3d
943, 951 (8th Cir. 2016) (affirming district court’s disposition of federal and related
state-law claims in single order); see also Martin-Trigona v. Champion Fed. Sav. &
Loan Ass'n, 892 F.2d 575, 578 (7th Cir. 1989) (stating that courts should exercise
jurisdiction over and dismiss related state-law claims “in order to protect the
defendant from being harassed in state court by frivolous filings”).



                                            27
       CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 28 of 39



Plus, No. 05–2689 ADM/JJG, 2007 WL 1027294 (D. Minn. Apr. 3, 2007)

(“Geneseo I”) (applying the same principles to claims against a municipal joint

powers organization), aff’d City of Geneseo v. Utilities Plus, 533 F.3d 608, 615 (8th.

Cir. 2008) (“Geneseo II”). Under these principles, Plaintiffs’ reliance upon such

supposed prior representations about City project support was unreasonable as a

matter of law, barring Plaintiffs’ fraud-in-the-inducement claims.8

         None of this should surprise Hoyt (or his project-specific LLC, The Village).

Eight years before the events described in the Amended Complaint began, Hoyt

lost in the Minnesota Court of Appeals because of this doctrine. He sued an

investment banking firm under a detrimental reliance theory because it provided

an initial positive response, by letter, to his financing request but ultimately issued

a formal denial. See Piper Jaffray & Co., 2008 WL 3289722, at *1-2. Statutory

provisions set prerequisites for a binding commitment for financing. Id. at *2.

Thus, the earlier letter could not create a definite promise on which “Hoyt, who is

an experienced real estate developer and investor,” could “reasonably rely.” Id.

at *3.




   8
     Even if Plaintiffs’ supposed reliance were reasonable (it was not), the opening
briefs filed by the remaining defendants demonstrate that the alleged fraudulent
statements are not actionable statements of past or present fact. Although the
Court need not reach the issue, the City Defendants join the remaining defendants’
argument on whether the alleged statements are actionable.



                                           28
       CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 29 of 39



         A.   Plaintiffs’   allegations      regarding reliance-inducing
              representations by “the City” disregard the statutory
              requirements for city approvals.

         Plaintiffs allege they were induced to purchase the property through

representations by “the City,” but all of the representations alleged to have

predated the purchase agreement (April 27, 2016 (Am. Compl. ¶ 31)) or closing on

the property (June 13, 2016 (id. ¶ 50)) are attributed to the City’s non-voting

manager (Casey) and the planner employed by the firm retained by the City

(Rothstein). (Id. ¶¶ 29, 30, 32, 34.)9 The alleged statements—made well in advance

of Plaintiffs’ actual development applications to the City—were about what the

City allegedly “would allow, encourage and support” (id. ¶ 34), “wanted” or

“supported” (id. ¶¶ 29, 30), or what would “not be an issue” (id. ¶ 32). Plaintiffs

contrast these statements with the City Council’s October 2017 denial of the first

development application. (Id. ¶ 70.)10



   9
      Plaintiffs’ Amended Complaint occasionally makes reference to what
“Plaintiff . . . was told” without identifying any particular person who supposedly
made the statement, or indicating whether the statement was made before or after
the purchase agreement or closing. (See, e.g., Am. Compl. ¶ 69.) But even if the
Court implies that some agent of the City was the person who “told” Plaintiffs such
things, statements such as whether a 40-acre density limit would “apply” (id.),
suffer from the same defects as those that are specifically attributed to an alleged
City agent.
   10
     The Amended Complaint does attribute statements to the City’s EAW and the
record of decision. (Am. Compl. ¶¶ 37-43.) But those representations are not
alleged to have induced Plaintiffs to acquire the property, and for good reason: The
date given in the Amended Complaint for Plaintiffs’ closing date on the Property



                                         29
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 30 of 39



      As the decisions in Plymouth Foam Products demonstrate, the special status

of public bodies under Minnesota law requires that the resolution of disputes with

cities about supposed approval-related promises or representations relied on by a

party must begin by examining the statutes prescribing the steps that cities must

take to lawfully grant those kinds of approvals. Plymouth Foam Prods. I, 944

F. Supp. at 785; Plymouth Foam Prods. II, 120 F.3d at 156-57.

      City managers and planning consultants have no statutory power to reguide

or rezone property. Instead, the Minnesota Planning Act, Minn. Stat. § 462.351 et

seq., delegates the power to amend a comprehensive plan to a city’s “governing

body” (and then only after it has “received the recommendation of the planning

agency” if 60 days have not passed since it was submitted to the “planning agency”

for its recommendation). Minn. Stat. § 462.355. A “planning agency” is defined in

Minn. Stat. § 462.352 and, as determined by City Code § 32.01, is the City’s

Planning Commission.

      Similarly, the Legislature delegated the power to amend a zoning ordinance

(such as through a rezoning) to a city’s “governing body.” Minn. Stat. § 462.357

subd. 2. Under Section 462.357, “a city is only to amend a zoning ordinance after

notice has been given, a public hearing held, and either consents have been


(June 13, 2016 (id. ¶ 50)), predated the City Council’s EAW approval (January of
2017 (id. ¶ 38), and negative declaration on the need for an EIS (February 14, 2017
(id. ¶ 43)).



                                         30
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 31 of 39



obtained by a requisite number of affected residents or the approval is supported

by the planning board and adopted by a majority of the city council.” Hans Hagen

Homes, Inc. v. City of Minnetrista, 728 N.W.2d 536, 543-44 (Minn. 2007). Because

the creation of a PUD District is classified as a zoning amendment under the City

Code, see City Code §§ 152.020(E), 152.242(E), these statutory steps applied to the

City’s power to approve or deny Plaintiffs’ development application.

      Plaintiffs’ Amended Complaint does not claim that, before The Village

purchased the Property, the City made any representations to it regarding TIF

upon which it allegedly relied. The only representations regarding TIF alleged to

have been false appear in paragraphs of the Amended Complaint regarding periods

after October 2017. In any event, the power to take the steps necessary to provide

TIF include creating a TIF district and approving a TIF plan. Minn. Stat. § 469.175,

subds. 1 and 3. Before a TIF “district can be created, a municipality must make the

necessary findings.” Matter of Condemnation by Minneapolis Cmty. Dev. Agency

(MCDA), of Certain Lands in City of Minneapolis Situated in Dev. Dist. No. 57, S.

Nicollet Mall, 582 N.W.2d 596, 602 (Minn. App. 1998). By statute, such approval

can occur only after a formally-noticed public hearing on the request before the

relevant “municipality,” with accompanying findings made as part of a “resolution

of the governing body.” Minn. Stat. § 469.175, subd. 3(c).




                                         31
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 32 of 39



      In short, the alleged prior representations about Plaintiffs’ proposal that

Plaintiffs claim to have relied upon to their detriment preceded statutory-

mandated procedures for such approvals.

      B.     As a matter of law, Plaintiffs’ reliance on the alleged
             representations was unreasonable.

      Binding precedent makes clear that Plaintiffs’ reliance on any alleged

misrepresentations was unreasonable as a matter of law. In Plymouth Foam

Products, the plaintiff asserted contract, promissory estoppel, and fraud theories

based on communications with a city’s community development director, David

Graning, about public financial support. Plymouth Foam Prods. I, 944 F. Supp. at

783, 785-87. This Court dismissed the claims, because “[o]nly the city council had

[the] authority” to bind the city; not the city’s community development director.

Id. at 787. Affirming the dismissal, the Eighth Circuit recognized that the statutory

requirements for a lawful approval were important “because the law and public

records give other parties constructive notice of the powers and functions of such

officers.” Plymouth Foam Prods. II, 120 F.3d at 157. Regarding the fraud claim, the

court explained:

      Plymouth has not shown its reliance on Graning’s alleged
      representations was reasonable. Graning had no authority to bind the
      city, and [the plaintiff’s manager] is conclusively presumed to be
      aware of this fact. Since he knew Graning could not bind the city and
      because his earlier dealings with the city and the Minnesota statutory
      code put him on notice of what was required to reach an agreement,
      it was not reasonable for [the plaintiff’s manager] to rely on Graning's
      oral statements.

                                         32
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 33 of 39



Id. (internal citation omitted).

          Ten years later, in City of Geneseo I and II, this Court and the Eighth Circuit

followed the same principles when dismissing a suit arising out of alleged

representations made by the president of a joint powers entity formed by several

local governments. After recognizing that the power to enter into contracts was

possessed by the defendant joint power entities’ board and not its president, this

Court found that it was unreasonable as a matter of law for the plaintiff to have

relied on the president’s representations. City of Geneseo I, 2007 WL 1027294, at

*12. Affirming, the Eighth Circuit held that “as a matter of law, [the plaintiff] could

not have reasonably relied on [the president’s] representations because he lacked

authority to bind” the defendant joint powers entity. City of Geneseo II, 533 F.3d

at 617.

          Any reliance by these Plaintiffs is particularly unreasonable. As the

Minnesota Court of Appeals recognized in 2008 when affirming a pretrial motion

against Bradley Hoyt in Hoyt v. Piper Jaffray & Co., Hoyt “is an experienced real

estate developer and investor.” 2008 WL 3289722 at *3. The court rulings that

have arisen from his zoning applications demonstrate the extent of his experience

dealing with Minnesota municipalities.11 Indeed, having convinced the Minnesota



   11
     See, e.g., Cont'l Prop. Grp., LLC v. City of Wayzata, No. A15-1550, 2016 WL
1551693 (Minn. App. Apr. 18, 2016) (unsuccessful challenge to denial of a PUD



                                             33
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 34 of 39



Court of Appeals of the importance of elected officials making up their minds

regarding a project only after the completion of a public hearing,12 and having

failed (as a matter of law) to convince the same court (in a different matter) that

an informal letter regarding financing was a basis for reasonable reliance in

advance of a final commitment pursuant to statute, 13 Hoyt is the last person who

could successfully claim fraud in the inducement based on pre-hearing, pre-

application statements by a city’s staff member and a consulting planner in

restaurants or meetings.

         Just like the “sophisticated businessman and part owner of a multi-million

dollar company” in Plymouth Foam Products was put on notice by “law, public

records, and his experience” about “what was required to reach an agreement with

the city,” Plymouth Foam Prods. II, 120 F.3d at 157, Plaintiffs were put on notice by

the same about what was required to secure a Minnesota city’s approval of a large,

complex real estate project. Plaintiffs were required to ascertain whether the City



concept plan and variance); Cont'l Prop. Grp., Inc. v. Hassan Twp., No. A07-1600,
2008 WL 2651422 (Minn. App. July 8, 2008) (unsuccessful challenge to denial of a
variance).
   12
      A thorough description of the state and federal litigation filed by Hoyt’s
company regarding Minneapolis’s denial of applications for an oversized project
for the Loring Park area is found in Judge Nelson’s final ruling in the federal case
resulting from the denial. See Hoyt v. Goodman, No. 10-CV-3680 (SRN/FLN), 2012
WL 1094438, at *2-4 (D. Minn. Apr. 2, 2012).
   13
        Piper Jaffray & Co., 2008 WL 3289722 at *2-3.



                                          34
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 35 of 39



Council had formally reguided and rezoned the property (and if so, with what

conditions), or “act at [their] peril” in buying the Property in 2016. Plymouth Foam

Prods. I, 944 F. Supp. at 785 (quoting Morris v. Perpich, 421 N.W.2d 333, 336

(Minn. App. 1988)).

       This deficiency in Plaintiffs’ fraud-in-the-inducement claim is not curable

through more detailed pleading. There is not an exception to this doctrine

available for Plaintiffs to squeeze within. It is fatal. Therefore, the Court should not

only dismiss Plaintiffs’ fraud-in-the-inducement claim, but also decline to grant

Plaintiffs leave to replead it.

       C.     Plaintiffs’ assertion that Defendants breached a supposed “duty
              to provide to Plaintiff all material facts concerning the
              transaction” is legally invalid.

       Tucked into the Amended Complaint are odd sentences that appear to have

been borrowed from a complaint in some falling-out between parties to a

transaction. Plaintiffs allege that the City defendants “had a duty to provide to

Plaintiff all material facts concerning the transaction,” and “withheld material

information to keep the City’s true intentions a secret from Plaintiff.” (Am. Compl.

¶ 94.) Plaintiffs also provide a non-exclusive list of such “material facts concerning

the transaction.” (Id. ¶ 95.) In the undisputed context of this case—involving not a

“transaction” to which Plaintiffs and the City Defendants were parties, but

necessary applications to the City for legislative land-use approvals, some of them




                                          35
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 36 of 39



approved, and some denied, such allegations do not begin to state a claim upon

which relief may be granted.

      An essential step in analyzing failure-to-disclose claims is whether there was

a duty to disclose. Jane Doe 43C v. Diocese of New Ulm, 787 N.W.2d 680, 688

(Minn. App. 2010) (stating that “we have not found a case involving nondisclosure

that does not analyze whether there was a duty to disclose”). “Nondisclosure does

not constitute fraud absent a ‘legal or equitable obligation’ to communicate facts

to a particular person . . . [who] is entitled to the information.” L & H Airco, Inc. v.

Rapistan Corp., 446 N.W.2d 372, 380 (Minn. 1989) (quoting Richfield Bank &

Trust v. Sjogren, 244 N.W.2d 648, 650 (Minn. 1977)).

      As a matter of law, the City Defendants did not have “a duty to provide to

Plaintiff[s] all material facts” concerning any of the items listed in Amended

Complaint paragraph 95 (or elsewhere). Except in circumstances plainly not

present here, Minnesota cities only owe general duties to the public as a whole,

which cannot provide the basis for a tort claim. See Cracraft v. City of St. Louis

Park, 279 N.W.2d 801, 806 (Minn. 1979). There is no basis in Minnesota law to

claim that the relationship between an applicant for land-use approvals and the

city charged by law to respond to them is a confidential or a fiduciary one. Instead,

cities have a “responsibility to regulate land use and development in the public's




                                          36
      CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 37 of 39



interest.” Wedemeyer v. City of Minneapolis, 540 N.W.2d 539, 543 (Minn. App.

1995). Plaintiffs’ omission-based allegations similarly fail to plead a fraud claim.

IV.     In the absence of an underlying tort, Plaintiffs’ conspiracy claim
        likewise fails as a matter of law.

        In Count II (entitled “Civil Conspiracy”), Plaintiffs’ Amended Complaint

alleges that every defendant—the City, its mayor and city manager, and the

attorney, planner, and public finance consultants—“agreed to act in concert and

were complicit in wrongfully and illegally destroying Plaintiffs’ property rights to

develop” the Property. (Am. Compl. ¶ 99.) Referring to all defendants except Casey

and Lindgren, the Amended Complaint also characterizes the conspiracy as one

“to commit an unlawful act and to accomplish a legal act by illegal means by

fraudulently inducing The Village to purchase the property and taking intentional

actions to interfere with and destroy the Plaintiffs’ rights to develop the real

property.” (Id. ¶ 100.)

        There is no such thing as an independent civil action for conspiracy.

Harding v. Ohio Cas. Ins. Co. of Hamilton, Ohio, 41 N.W.2d 818, 825 (1950). Rather,

a civil conspiracy must be based on an underlying tort. Id. Because Plaintiffs’ fraud

claims are defective, and there is no other “underlying tort” to take fraud’s place,

their “conspiracy count fails.” D.A.B. v. Brown, 570 N.W.2d 168, 172 (Minn.

App. 1997).




                                          37
    CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 38 of 39



      Plaintiffs’ “civil conspiracy” claim is not salvaged by the Amended

Complaint’s conclusory assertions that all defendants “agreed to act in concert and

were complicit in wrongfully and illegally destroying Plaintiffs’ property rights to

develop Plaintiff’s real estate.” (Am. Compl. ¶ 99; see also id. ¶ 100). Because of the

guide plan and the underlying zoning designation at the time that The Village

acquired the site, Plaintiffs had no “property right” to build (or “rights to develop”)

something on an even grander scale. That is precisely why Plaintiffs applied for

two highly-discretionary kinds of approvals after purchasing the Property—a

reguiding and a rezoning—when submitting their first development application.

Mendota Golf, LLP v. City of Mendota Heights, 708 N.W.2d 162, 174 (Minn. 2006)

(“Because land use planning and regulation are within a city's legislative

prerogative, the city has broad discretion when it makes decisions in that arena.”);

State, by Rochester Ass'n of Neighborhoods v. City of Rochester, 268 N.W.2d 885,

889 (Minn. 1978) (“In passing a zoning or rezoning ordinance, a city council is

required to make a legislative judgment that a certain zoning classification will

promote the ‘public health, safety, morals and general welfare.’” (quoting Minn.

Stat. § 462.357, subd. 1)). Defendants thus cannot be liable for conspiring to

deprive Plaintiffs of a “property right” that did not exist.




                                           38
   CASE 0:18-cv-02434-PJS-ECW Document 33 Filed 11/02/18 Page 39 of 39



                                 CONCLUSION

      For all of the foregoing reasons, Defendants City of St. Anthony Village,

Mark Casey, and Jerry Faust respectfully request that this Court grant judgment in

their favor and dismiss Plaintiffs’ Amended Complaint against them.



Dated: November 2, 2018               GREENE ESPEL PLLP


                                       s/John M. Baker
                                      John M. Baker, Reg. No. 0174403
                                      Caitlinrose H. Fisher, Reg. No. 0398358
                                      222 S. Ninth Street, Suite 2200
                                      Minneapolis, MN 55402
                                      jbaker@greeneespel.com
                                      cfisher@greeneespel.com
                                      (612) 373-0830

                                      Attorneys for Defendants City of St.
                                      Anthony Village, Mark Casey, and Jerry
                                      Faust




                                       39
